      Case 1:18-cv-01004-LY Document 36 Filed 07/09/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                                                                                  :




                                                                                                         --
 COLIN SUTTLES,                                      I
                                                         Case No. 18-cv-1004-LY

                       Plaintiff,

          V.



 FACEBOOK, INC.,

                       Defendant.



 CERTIFICATION PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 5.1

TO THE ATFORNEY GENERAL OF THE UNTTED STATES OF AMERICA:

         TAKE NOTICE that in the above-captioned action, Defendant Facebook, Inc., filed a

Motion to Dismiss Plaintiffs Second Amended Complaint on July 5, 2019, which asserts that

47 U.S.C.      §   227(b)(1)(A)(iii) violates the First Amendment to the United States Constitution.

         Accordingly, as required by Federal Rule of Civil Procedure 5.1 and 28 U. S.C.      §   2403,

this Court hereby certifies that the constitutionality of the above-referenced federal statute has

been placed at issue, and notifies you that you may therefore intervene in this case. If you wish

to intervene, you should file your motion to intervene pursuant to Rule. 5.1 within 60 days from

the date of this Certification or from the date that Facebook files a Notice under Rule 5.1,

whichever is earlier, or by such later date as may be set by the Court.


Dated:                                  2019
                         7          ,


                                                           U tes States D trict Ju ge
